This petition for a writ of mandamus — now termed a complaint seeking relief formerly available by writ of mandamus, see G. L. c. 249, § 5, as amended through St. 1973, c. 1114, § 291; Mass.R.Civ.P. 1A, 365 Mass. 731 (1974) — is brought to compel the *771building inspector of the city of Chicopee to enforce the zoning ordinance as in effect prior to November 9, 1972, when the city council voted to rezone two contiguous parcels which had theretofore been zoned as Residence A (single family) to Business A (which would permit a small shopping center) and Residence C (which would permit the construction of multifamily residential buildings), respectively. The order for judgment dismissing the petition is amply supported by the careful and well considered findings (the evidence is not reported) made by the trial judge. See Crall v. Leominster, 362 Mass. 95, 100-103 (1972); Raymond v. Building Inspector of Brimfield, 3 Mass. App. Ct. 38 (1975).
The case was submitted on briefs.
George W. Leary for the plaintiffs.
William K. Danaher, Jr., for Bernard A. Santaniello, intervener.

Order for judgment affirmed.


Judgment is to be entered dismissing the petition.